Citation Nr: 0415131	
Decision Date: 06/14/04    Archive Date: 06/23/04

DOCKET NO.  03-24 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating for service-connected 
diabetes mellitus, type II, currently evaluated as 10 percent 
disabling.


ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel











INTRODUCTION

The veteran had active service from September 1968 to March 
1975.

This appeal arises from a December 2002 rating decision by 
the Nashville, Tennessee Regional Office (RO) of the 
Department of Veterans' Affairs which granted service 
connection for diabetes mellitus, type II, and assigned a 10 
percent rating.


REMAND

The determination has been made that additional development 
is necessary in the current appeal.  There has been a 
significant change in the law that affects this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified at 38 U.S.C.A. § 5100).  This 
law redefines the obligations of VA with respect to the 
duties to notify and assist.   

The veteran has appointed Mr. R. Edward Bates to represent 
him before the Department of Veterans' Affairs.  However, VA 
revoked Mr. Bates' authority to represent claimants, 
effective July 28, 2003.  It does not appear that the veteran 
has been notified of this revocation or given the opportunity 
to seek assistance from another representative. 

In addition, in February 2003, the veteran told a VA examiner 
that he has been receiving Social Security disability 
benefits.  However, the claims file does not contain a 
decision by the Social Security Administration awarding the 
veteran's claims, or the medical records on which the 
Administration made its determination.  These records must be 
obtained.  

Accordingly, the Board has no alternative but to defer 
further appellate consideration, and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  The 
RO should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  Also, the 
veteran should be requested to provide 
any evidence that he has which is 
pertinent to the issue on appeal.  See 
38 U.S.C. §§ 5102, 5103, 5103A, and 
5107 (West 2002); 38 C.F.R §§ 3.102, 
3.159, 3.326(a) (2003).  The RO should 
also ensure compliance with VA's 
obligations under the VCAA as 
interpreted by any applicable legal 
precedent.

2.  The RO should notify the veteran 
that VA has revoked the authority of 
Mr. R. Edward Bates to represent him 
before the Department of Veterans' 
Affairs.  The RO should inform the 
veteran of his choices in selecting a 
new representative or proceeding 
without representation.  

3.  The RO should contact the Social 
Security Administration and request 
that agency to provide copies of any 
decisions concerning the appellant's 
claim for disability benefits with that 
agency, as well as any medical records 
utilized in arriving at their decision.

4.  Thereafter, the RO should 
readjudicate the veteran's claim.  If 
the decision remains adverse to the 
veteran he should be furnished a 
supplemental statement of the case and 
provided an appropriate period of time 
in which to respond thereto.  The case 
should then be returned to the Board for 
further appellate consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




